Exhibit 10.1

January 16, 2020

Russell Torres

Via email

 

Re:

Separation Agreement and General Release

Dear Russ:

Once you sign this letter, it will be the full agreement between you and Newell
Brands Inc. (“the Company”) on the terms of your separation from employment
(“Agreement”). In connection with a proposed change in organizational design,
you are resigning your employment with the Company in accordance with the terms
set forth below. By entering into this Agreement, neither you nor the Company
makes any admission of any failing or wrongdoing. Rather, we have merely agreed
to resolve amicably any existing or potential disputes arising out of your
employment with the Company.

1.    Pursuant to such resignation, your employment with the Company will be
terminated effective March 8, 2020 (the “Separation Date”). Upon the Company’s
first payroll date after the Separation Date, you will be paid, in a lump sum,
for all accrued but unused vacation, as determined by the Company.

2.    In consideration of your acceptance of this Agreement, you will be
entitled to the following items:

 

  (a)

Your non-vested restricted stock units granted under the Newell Rubbermaid Inc.
2013 Incentive Plan in May 2018 that are scheduled to vest in May 2020 will vest
on their original vesting schedule as if you had continued to remain employed by
the Company, subject to all applicable performance conditions. (For purposes of
clarity, equity awards scheduled to vest in February 2020 will vest in the
normal course of business, as you will be employed on their vesting date.) No
further equity awards will be granted, and all of your other equity-based
compensation awards outstanding as of the Separation Date shall be forfeited as
of the Separation Date.

 

  (b)

You will be entitled to receive the remaining installment of your retention
bonus granted to you in 2018, in the amount of $375,000. This payment will be
made in a lump sum in the first payroll after the Separation Date and no later
than 60 days after the Separation Date.

 

  (c)

You will remain eligible for a 2019 management bonus under the terms of the
Company’s Management Bonus Plan. Your management bonus will not be subject to
any individual performance modifier, but it will be subject to any positive or
negative adjustments or modifiers based on the Company’s performance under the
terms of the Management Bonus Plan (including the impact of any positive or
negative discretionary adjustment by the Board or its authorized delegates which
is generally applicable to employees of the Company). Your management bonus will
be paid at the same time bonuses are paid to active employees, but no later than
March 8, 2020.

 

  (d)

Except as stated above, all other benefits, bonuses, and compensation end on the
Separation Date. However, this Agreement does not affect any existing vested
rights that you may have in the Company’s bonus, equity, deferred compensation,
pension, retirement, and/or 401(k) plans.

 

- 1 -



--------------------------------------------------------------------------------

  (e)

Benefits provided under this Agreement are intended to be exempt from, or comply
with, Section 409A of the Internal Revenue Code (the “Code”), which is the law
that regulates severance pay. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Company shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out, or modified in a manner that would
result in the imposition of additional tax under Code Section 409A. Although the
Company shall use its best efforts to avoid the imposition of taxation,
interest, and penalties under Code Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Company nor its affiliates nor its or their directors, officers, employees,
or advisers shall be held liable for any taxes, interest, penalties, or other
monetary amounts owed by you or any other taxpayer as a result of this
Agreement. All “nonqualified deferred compensation” (within the meaning of Code
Section 409A), including without limitation any vested deferred compensation,
will be payable in accordance with the terms and conditions of the applicable
plan based upon your Code 409A Separation from Service in accordance with Code
Section 409A and the regulatory and other guidance promulgated thereunder.

3.    In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors, and assigns, hereby fully, finally, and unconditionally release and
forever discharge the Company and its parent, subsidiary, and affiliated
entities and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors, and assigns (collectively “Released Parties”), in their corporate,
personal, and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys’ fees, suits, and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in equity, waivable and/or enforceable under
any local, state, federal, or foreign common law, constitution, statute, or
ordinance which arise from or relate to your employment with the Company or the
termination thereof, or any past actions or omissions of the Company or any of
the Released Parties through the date you sign this Agreement. Specifically
included in this release is a general release which releases the Released
Parties from any claims, including without limitation claims under: (1) Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991
(race, color, religion, sex, and national origin discrimination); (2) the
Americans with Disabilities Act, as amended (disability discrimination); (3) 42
U.S.C. § 1981 (race discrimination); (4) the Age Discrimination in Employment
Act (29 U.S.C. §§ 621-624) (age discrimination); (5) 29 U.S.C. § 206(d)(1)
(equal pay); (6) Executive Order 11246 (race, color, religion, sex and national
origin discrimination); (7) Executive Order 11141 (age discrimination); (8)
Section 503 of the Rehabilitation Act of 1973 (disability discrimination); (9)
Employee Retirement Income Security Act of 1974, as amended; (10) the
Occupational Safety and Health Act; (11) the Ledbetter Fair Pay Act; (12) the
Family and Medical Leave Act; (13) the Genetic Information and
Non-Discrimination Act; (14) the Uniformed Service Employment and Reemployment
Rights Act; (15) the Worker Adjustment and Retraining Notification Act; and
(16) other similar federal, state, and local anti-discrimination and other
employment laws, and where applicable, any rights and claims arising under the
law and regulations administered by California’s Department of Fair Employment
and Housing. You further acknowledge that you are releasing, in addition to all
other claims, any and all claims based on any retaliation, tort, whistle-blower,
personal injury, defamation, invasion of privacy, retaliatory discharge,
constructive discharge, or wrongful discharge theory; any and all claims based

 

- 2 -



--------------------------------------------------------------------------------

on any oral, written, or implied contract or on any contractual theory; any and
all claims based on any public policy theory; any and all claims for severance
pay, supplemental unemployment pay, or other separation pay, including but not
limited to claims under an offer letter or Company severance plan; any and all
claims related to the Company’s use of your image, likeness, or photograph; and
any and all claims based on any other federal, state, or local Constitution,
regulation, law (statutory or common), or other legal theory, as well as any and
all claims for punitive, compensatory, and/or other damages, back pay, front
pay, fringe benefits, and attorneys’ fees, costs, or expenses. Nothing in this
Agreement and Release, however, is intended to waive your entitlement to vested
benefits under any 401(k) plan or other benefit plan provided by the Company.
Finally, the above release does not waive claims that you could make, if
available, for unemployment compensation, workers’ compensation, or claims that
cannot be released by private agreement. Nothing in this Agreement shall be
deemed to waive any claim you may have for coverage as an insured under any
applicable contract of directors’ and officers’ liability insurance, or for
indemnification under the Company’s charter and by-laws.

You further acknowledge and agree that you have not filed, assigned to others
the right to file, nor are there pending, any complaints, charges, or lawsuits
by or on your behalf against the Company or any Released Party with any
governmental agency or any court. Nothing herein is intended to or shall
preclude you from filing a complaint and/or charge with any appropriate federal,
state, or local government agency (including the U.S. Equal Employment
Opportunity Commission (EEOC)), reporting or providing information to any
agency, or cooperating with any agency in its investigation or other proceeding.
You understand and agree that you shall not be entitled to and expressly waive
any right to personally recover against any Released Party in any action brought
against any Released Party by any governmental agency, you give up the
opportunity to obtain monetary damages, without regard as to who brought said
complaint or charge and whether the monetary damages are recovered directly or
indirectly on your behalf, and you understand and agree that this Agreement
shall serve as a full and complete defense by the Company and the Released
Parties to any such claims. This Agreement, however, does not limit your right
to receive a reward for information provided to any government agencies.

4.    You understand and agree that this Agreement contemplates and memorializes
an unequivocal, complete, and final dissolution of your employment relationship
with the Company, and that, therefore, you have no automatic right to be
reinstated to employment with or rehired by the Company, and that in the future,
the Company and its affiliated and related entities and their successors and
assigns shall have no obligation to consider you for employment, although it may
voluntarily choose to do so.

5.    You agree to return to the Company all of the Company’s property,
including, without limit, any electronic or paper documents and records and
copies thereof that you received or acquired during your employment containing
confidential Company information and/or regarding the Company’s practices,
procedures, trade secrets, customer lists, or product marketing, and that you
will not use the same for your own purpose. You further agree to return to Brad
Turner any and all hard copies of any documents which are the subject of a
document preservation notice or other legal hold and to notify Brad of the
location of any electronic documents which are subject to a legal hold.

6.    Unless required or otherwise permitted by law, you further agree that you
will not disclose to any person, firm, or corporation or use for your own
benefit any information regarding the terms of this Agreement, except that you
may disclose this information to your spouse and your attorney, accountant, or
other professional advisor to whom you must make the disclosure in order for
them to render professional services to you; provided that you first advise them
of this confidentiality provision and they also agree to maintain the
confidentiality of the terms of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7.    When permitted by applicable law, you agree that in the event that you
breach any of your obligations under this Agreement, the Company is entitled to
terminate this Agreement and/or stop any of the payments or other consideration
to be provided to you pursuant to Paragraph 2 of this Agreement and to recover
any payments or other consideration already paid you. This includes, when
allowed by applicable law, the return of the value of other benefits already
paid to you pursuant to this Agreement prior to your proceeding with any claim
in court against any of the Released Parties. In the event of any dispute under
this Agreement, the prevailing party in such dispute shall be entitled to obtain
any and all other relief provided by law or equity including the payment of its
attorneys’ fees and costs from the party not prevailing (and if both parties are
determined to have prevailed, then each party shall pay its own attorneys’ fees
and costs).

8.    If you commit, or the Company discovers that you committed, acts that may
justify a termination for Cause as defined in the Company’s severance plan, the
Company may terminate this Agreement upon written notice and/or may require you
to reimburse the Company for all payments made to you under this Agreement.
Moreover, subject to the discretion and approval of the Board, the Company will
require reimbursement and/or cancellation of any bonus or other incentive
compensation, including equity-based compensation, where all of the following
factors are present: (a) the award was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement, (b) in the Board’s view, the executive engaged in fraud or willful
misconduct that was a significant contributing cause to the need for the
restatement, and (c) a lower award would have been made to the executive based
upon the restated financial results. In each such instance, the Company will, to
the extent permitted by applicable law and subject to the fiduciary duties of
the Board, seek to recover the individual executive’s bonus award or other
incentive compensation paid or issued to the executive officer in excess of the
amount that would have been paid or issued based on the restated financial
results.

9.    It is agreed that neither you nor the Company, nor any of its officers,
directors, or employees, make any admission of any failing or wrongdoing or
violation of any local, state, or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner. While considering this Agreement
and at all times thereafter, you agree to act in a professional manner and not
make any defamatory, malicious or untruthful statements to any third-party
regarding the Company or its affiliated companies and its and their officers,
directors, and employees, or its and their products or to otherwise act in any
manner that would willfully damage their business reputation. The Company agrees
that it (via any authorized public statement) will not, and its executive
officers and members of the Board will not, make any defamatory, malicious or
untruthful statements to any third party regarding your integrity, honesty or
morality, the quality or value of your job performance for the Company or about
any other business or personal matter concerning you or to otherwise act in any
manner that would willfully damage your business reputation. Nothing in this
Section 9 is intended to limit your ability or the Company’s ability to provide
truthful information to any governmental or regulatory agency or to cooperate
with any such agency in any investigation.

10.    You agree, upon reasonable notice (not unreasonably interfering with your
other full-time business endeavors), to advise and assist the Company and its
counsel in preparing such operational, financial, and other reports, or other
filings and documents, as the Company may reasonably request, and otherwise
cooperate with the Company and its affiliates with any request for information.
You also agree to assist the Company and its counsel in prosecuting or defending
against any litigation, complaints, or claims against or involving the Company
or its affiliates. The Company shall pay your necessary travel costs and
expenses in the event it requires you to assist it under this Paragraph.

 

- 4 -



--------------------------------------------------------------------------------

11.    Subject to Section 12 below, you acknowledge and agree that this
Agreement sets forth the entire understanding between the parties concerning the
matters discussed herein, that no promise or inducement has been offered to you
to enter into this Agreement except as expressly set forth herein, that the
provisions of this Agreement are severable such that if any part of the
Agreement is found to be unenforceable, the other parts shall remain fully valid
and enforceable, and that a court is authorized to amend the relevant provisions
of the Agreement to carry out the intent of the parties to the extent legally
permissible.

12.    The provisions of any agreement that you have previously entered into
with the Company or its affiliated or related entities that by its terms extends
past your Separation Date, including the confidentiality, non-solicitation and
non-competition provisions of an Employment Security Agreement, and/or the
confidentiality, non-solicitation and non-competition terms of any equity award
agreements, remain in full force and effect. Otherwise, any Employment Security
Agreement or Change in Control Agreement or its remaining provisions, offer
letter, retention agreement or other agreement, policy, or practice relating to
severance benefits or monies to be paid to you upon your termination from
employment with the Company is expressly rendered null and void by this
Agreement.

13.    You agree to submit all outstanding expenses no later than one week after
the Separation Date. The Company agrees to reimburse you for qualified,
reimbursable expenses incurred by you through the Separation Date which have not
yet been reimbursed and which are submitted within this time period and
permitted pursuant to the Company’s standard policies and procedures relating to
reimbursement of expenses. You understand and agree that failure to submit your
expenses per this Paragraph will result in denial of your claim for
reimbursement and that you will be personally responsible for any charges not
covered.

14.    You acknowledge and agree that: (i) you have been paid in full for all
hours that you have worked through the date you sign this Agreement; (ii) it is
your responsibility to make a timely report of any work-related injury or
illness and that you have reported to HR any work-related injury or illness that
occurred up to and including through your last day of employment.

15.    This Agreement may be executed in counterparts, and each counterpart,
when so executed and delivered, will be deemed to be an original and both
counterparts, taken together, will constitute one and the same instrument.
Electronic delivery via facsimile or .pdf e-mail scan of the parties signatures
will operate the same as an original signature.

16.    You acknowledge and agree that the releases set forth above are in
accordance with and shall be applicable to, without limitation, any claims under
the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act, and that in accordance with these laws, you are hereby advised
in writing to consult an attorney prior to accepting and executing this
Agreement. You have twenty-one (21) days from your receipt of this letter to
accept the terms of this Agreement. You may accept and execute this Agreement
within those twenty-one (21) days. You agree that if you elect to sign this
Agreement before the end of this twenty-one (21) day period, it is because you
freely chose to do so after carefully considering its terms.

 

- 5 -



--------------------------------------------------------------------------------

If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh (7th) day,
this Agreement shall be effective the day after the seven (7) day revocation
period has elapsed (“Effective Date”). You will be required to execute the
letter again on or near your Separation Date to receive benefits under this
Agreement.

Sincerely,

/s/ Stephen B. Parsons

Stephen B. Parsons

Chief Human Resources Officer, Newell Brands

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.

 

Dated:  

1/16/2020

    Name:  

/s/ Russell Torres

        Russell Torres

To be signed on Separation Date:

 

Dated:  

 

    Name:  

 

        Russell Torres

 

- 6 -